DETAILED ACTION


The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the slots in the collar must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 23 recites the limitation "third coupling".  There is insufficient antecedent basis for this limitation in the claim as claim 23 depends on claim 12 and claim 12 only recites a first coupling and not a second coupling, as such it is unclear if a second coupling is required in claim 23.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



1-6, 9-20, 23-25 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Fleischhauer et al. (US 5591368).
Fleischhauer discloses in reference to claim:

2.  A method, comprising: flat stamping a heating element material to form heating elements 120, each of the heating elements including a first end 115 and a second end that is opposite to the first end;  coupling the first end 115 of each of the heating elements to a linking element 110 so that the heating elements are electrically and mechanically coupled together, the linking element being substantially straight, the coupled heating elements being substantially parallel to each other;  bending the linking element 110 into a substantially circular shape (see Fig 11.);  coupling opposing ends of the linking element together;  coupling the heating elements to a collar element 104a to establish an electrical connection between the heating elements and the collar element;  and electrically coupling the collar element to a voltage source. 
 	Fleischhauer discloses (25)   Generally, there are preferably eight heater blades 120 to provide eight puffs upon sequential firing of the heater blades 120, thereby simulating the puff count of a conventional cigarette.  Specifically, the heater blades 120 extend from hub 110 to form a cylindrical arrangement of heater blades to receive an inserted cigarette 23.  Preferably, a gap 130 is defined between adjacent heater blades 120. 
Fleischhauer discloses (54)   A sheet or strip of an appropriate material having a thickness of, e.g., approximately 2 to approximately 20 mil, e.g. approximately 10 mil, is formed to define a plurality of blades 120 extending generally perpendicularly via respective first blade sections 116A, and particularly via respective first end sections 115, from a generally straight section 110A in a comb-like arrangement.  The blades 120 are substantially parallel to one another with gaps 130 located between the opposing edges second blade section 116B of one blade and the first blade section 116A of an adjacent blade.  As discussed, the blades 120 are either symmetrically arranged with equal gaps 130 therebetween as shown in FIG. 9, or are non-symmetrically arranged, e.g., with equal gaps 130 between adjacent blades 120 defining subgroups 120A and 120B of blades and a larger distance 131 between the two subgroups of width X as shown in FIG. 10. Note that straight section 110A has two end portions with a length of at least half the length of one half X to form a second distance 131 upon rolling.  These end portions should be longer than X to provide an overlap for connection.  By way of non-limiting example, gap 130 can be approximately 0.040 in., .+-.0.005 in. wide in any of the embodiments and gap 135 can be approximately 0.125 in., .+-.0.005 in. wide in the non-symmetrical embodiment.
3.  The method of claim 2, wherein the linking element extends substantially perpendicularly to the heating elements. See fig. 10
 

Fleischhauer discloses (42)   The heater assembly 100 is electrically and mechanically relatively 
fixed at one end via the welding of pin(s) 104A to hub 110 and of pins 104B to 
ends 122.

 
5.  The method of claim 2, wherein the coupling of the opposing ends of the linking element includes, welding the opposing ends of the linking element together. 
 As described in greater detail below, a generally circular, terminal end hub 110 is fixed, e.g., welded, to be disposed within the interior of heater fixture 39
6.  The method of claim 2, wherein the flat stamping includes, applying a stamp to a single sheet of the heating element material, the stamp being configured to form the heating elements to be substantially parallel based on flat stamping the single sheet of the heating element material. See Fig. 10
 

9.  The method of claim 2, further comprising: coupling the second end of each of the heating elements to a common pin 104b. 
 
10.  The method of claim 2, wherein the electrically coupling includes, electrically coupling at least two of the heating elements in series to the voltage source. 
See Figures showing heating elements 116a and 116b in series connection to the voltage source.

 
11.  The method of claim 2, wherein the coupling of the first end of each of the heating elements includes, coupling each of the heating elements to the linking element so that the heating elements are about equally spaced apart from each other along the linking element. See Figure 9
 
12.  A method, comprising: flat stamping a heating element material to form heating elements, each of the heating elements including a first end and a second end that is opposite to the first end, the heating elements being substantially parallel to each other;  and first coupling 104a the first end of each of the heating elements to a voltage source, the first coupling causing the heating elements to be mechanically and electrically connected to each other. 
 
13.  The method of claim 12, further comprising: second coupling 104b the second end of each of the heating elements together, the second coupling causing the heating elements to be substantially parallel to each other, the first coupling and the second coupling together causing the heating elements to be mechanically and electrically connected to each other. 
 
14.  The method of claim 12, wherein the first coupling includes, electrically coupling at least two of the heating elements in series with the voltage source. 
See Figures showing heating elements 116a and 116b in series connection to the voltage source.
 
15.  The method of claim 13, wherein the second coupling includes, connecting the second end 122 of each of the heating elements to a linking element 104b. 
 
16.  The method of claim 15, wherein the connecting the second end of each of the heating elements includes, extending the linking element substantially perpendicularly to the heating elements during the connecting of the second end of each of the heating elements. See fig. 9
 
17.  The method of claim 15, wherein the second coupling includes, spot welding the second end of each of the heating elements to the linking element. 
(42)   The heater assembly 100 is electrically and mechanically relatively 
fixed at one end via the welding of pin(s) 104A to hub 110 and of pins 104B to 
ends 122.

 
18.  The method of claim 15, wherein the second coupling further includes, welding opposing ends of the linking element together.  
As described in greater detail below, a generally circular, terminal end hub 110 is fixed, e.g., welded, to be disposed within the interior of heater fixture 39
19.  The method of claim 12, wherein the flat stamping includes, applying a stamp to a single sheet of the heating element material, the stamp configured to form the heating elements and a linking element on the second end of the heating elements, the flat stamping causing the heating elements to be substantially parallel to each other. See Fig. 9
 Fleischhauer discloses (55)   The blades are configured as discussed previously to form connecting section 118 and the legs 116A and 116B.  This formation of the sheet or strip of material into the described configuration is performed by any conventional technique such as stamping or cutting, e.g., with a CO2 or Yag laser.
20.  The method of claim 12, wherein the first coupling includes, coupling the first ends of the heating elements to a collar element;  and electrically coupling the collar element to the voltage source. 
 

23.  The method of claim 12, further comprising: third coupling the first end of each of the heating elements to a common pin 118, the common pin extending at 

 
24.  The method of claim 13, wherein the first coupling and the second coupling can occur in any order or at a same time. Connection of the heating elements  120 can occur in any order or at a same time.
 
25.  The method of claim 15, wherein the second coupling further includes, coupling the second end of each of the heating elements to the linking element 104so that the heating elements are about equally spaced apart from each other along the linking element. See fig. 10



Allowable Subject Matter
Claims 7-8, 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






tsc

/THOR S CAMPBELL/Primary Examiner, Art Unit 3761